Citation Nr: 0416463	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  97-26 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected status postoperative left foot hallux 
valgus deformity with tender callosity.  

2.  Entitlement to service connection for a left ankle, left 
knee, left hip, and back disabilities, claimed as secondary 
to the veteran's service-connected left foot hallux valgus 
disability.  


WITNESSES AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active service from December 1977 to April 
1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a march 1997 rating decision of the RO, which denied the 
claim for an increased rating for the service-connected left 
foot disability and from a January 1998 Hearing Officer's 
decision by which her claims of secondary service connection 
were denied.  

In August 2000, the Board remanded this case for further 
development by the RO.  



FINDINGS OF FACT

1.  The veteran's left foot disability is manifested by no 
more than moderate overall disablement.  

2.  The veteran's claimed left ankle, left knee, left hip and 
back disabilities are not show to be causally related to an 
incident of her service or to have been caused or aggravated 
by his service-connected left foot disability.



CONCLUSION OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
left foot disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 
5280 (2003).

2.  The veteran's claimed left ankle, left knee, left hip, 
and back disabilities were not incurred in active service 
and/or as a result of a service-connected disability.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The United States Court of Appeals for Veteran Claims has 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless for the 
reasons specified hereinbelow.  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  38 
U.S.C.A. § 5103A (West 2002).  

VCAA also contains provisions regarding the scope of notice 
to which those claiming VA benefits are entitled.  
38 U.S.C.A. § 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf, including presenting testimony at a personal 
hearing before a the undersigned.  

Further, by a February 2003 letter and a January 2004 
Supplemental Statement of the Case, she and her 
representative have been notified of the evidence needed to 
establish the benefits sought, and via those documents, she 
has been advised regarding her and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

Left ankle, left knee, left hip, and low back disabilities 
are not noted in the service medical records.

By August 1982 rating decision, the RO granted service 
connection for status postoperative left foot hallux valgus 
deformity with tender callosity.  A 10 percent evaluation was 
assigned.  

On April 1984 VA medical examination, the veteran complained 
of severe left foot deformity and problems after walking or 
working.  She reported fear of falling due to lack of 
balance.  

The examiner diagnosed bilateral pes planus, status post 
surgical procedure of the left foot, hammering of the second, 
third, and fourth toes of the left foot, a tender corn on the 
left fourth toe, and tender callosities on the plantar 
surface of the left foot.  

By July 1984 rating decision, the RO denied an increased 
rating for the veteran's service-connected left foot 
disability.  

On November 1997 VA examination of the feet, the veteran 
complained of having intermittent pain and swelling in the 
left foot, left ankle, left knee and left hip.  She also 
reported intermittent low back pain.  

On objective examination, the examiner noted a well-healed 
surgical scar on the left foot and that both feet showed 
moderate pes planus.  There was moderate hallux valgus 
deformity bilaterally with moderate bunion formation 
bilaterally.  

An examination of the left ankle revealed no swelling, fluid, 
heat, erythema, tenderness, crepitus, or laxity.  Examination 
of the left knee showed no swelling, fluid, heat, erythema, 
laxity, subluxation, contracture, instability or tenderness.  
There was moderate crepitus on left knee extension.  

An examination of the left hip revealed no swelling, fluid, 
heat, erythema, tenderness, crepitus or laxity.  Examination 
of the lumbar spine showed no tenderness or paraspinal spasm 
and there was no objective pain on motion.  

The examiner diagnosed bilateral hallux valgus, left greater 
than right, moderate bilateral pes planus, left knee 
chondromalacia and chronic stain of the lumbosacral spine.  
The examiner indicated that X-ray studies would have to be 
reviewed in order to confirm the diagnoses.  

The examiner opined that the veteran's left ankle, left knee, 
left hip and low back disabilities could possibly be related 
to her service-connected left foot disability as the veteran 
denied a history of trauma.  He indicated, however, that he 
believed otherwise.  That is to say, he indicated that, due 
to the veteran's significant drinking history, trauma was 
certainly possible.  

A November 1997 X-ray study of the left ankle revealed mild 
degenerative findings.  A November 1997 X-ray study of the 
left knee revealed no evidence of fracture or dislocation, 
but there was one area of sclerosis at the distal end of the 
femur.  

A November 1997 X-ray study of the left foot revealed a 
hallux valgus deformity and mild degenerative findings.  A 
November 1997 X-ray study of the lumbosacral spine was 
negative for findings.  

A November 1997 X-ray study of the left hip revealed a linear 
fissure along the upper lateral limits of the greater 
trochanter that was possibly associated with old trauma.  

Through statements and testimony at her hearings in October 
1997 and May 2000, the veteran contends, in essence, that the 
disability due to her service-connected left foot disorder is 
severe enough to warrant an increased rating.  

She claims that her left foot disorder had become 
considerably worse with progressive deterioration that made 
the foot so weak that it now gave way causing her to put 
stress upon other parts of her lower extremities.  
Specifically, she has asserted that her service-connected 
left foot disorder caused her left foot to give way in June 
1997, resulting in a fall and other injuries.  

Additionally, the veteran has claimed that the disorder 
causes difficulty walking as well as extreme pain and severe 
swelling when she stays on her feet for certain lengths of 
time.  She has noted that these problems have interfered with 
prior jobs and made it difficult for her to work in her 
current profession as a bartender and cook.  

On March 2001 VA orthopedic examination, the veteran stated 
that she could only work every other day.  She also 
complained of having pain in the left ankle, left knee, left 
hip, and low back.  The examiner noted left foot hallux 
valgus of approximately 40 degrees.  The left foot toes were 
deformed in a pattern typical of women who wore narrow-
pointed shoes.  

The examiner stated that the veteran walked down the hall 
fairly vigorously and did not complain of pain when asked to 
walk in her bare feet.  She could flex her feet.  

The examiner diagnosed status post surgery for metatarsalgia 
of the second toe.  The examiner did not have access to the 
veteran's claims file.  The examiner opined, however, that 
the veteran's complaints relative to her left ankle, left 
knee, left hip and low back were not related to a left foot 
disability.  

In an addendum to the foregoing examination report dated in 
February 2002, the examiner indicated that, upon review of 
contemporaneous notations and a review of the claims file, it 
was his opinion that the veteran's left ankle, left knee, 
left hip and low back complaints were unrelated to a left 
foot disability.  

As to the left foot, the examiner indicated that the left 
foot showed no pain or crepitus.  There was normal left ankle 
range of motion and of the talometatarsal joints, the 
metatarsal joints and the digits.  Both feet were moderately 
to severely pronated, left greater than right.  

The X-ray studies of the feet indicated hallux valgus 
deformity, bilaterally.  The examiner opined that the 
veteran's left foot disability was mild in nature.  Further, 
the examiner asserted that there was no pain with movement, 
excess fatigability, incoordination, or pain noted on left 
foot range of motion.  

The examiner concluded that "what we [had] here [was] a lady 
who ha[d] some callus on the sole of her foot, asymptomatic 
hallux valgus, and a little bit of calcium around her 
Achilles tendon."  The examiner asserted that symptoms of 
which the veteran was complaining were not service related.  
The examiner also opined that the veteran was exaggerating 
her left foot symptomatology.  

An August 2003 VA medical examination report reflects 
complaints of left foot pain and inability to walk or stand 
for prolonged periods.  She denied using custom shoe gear or 
assistive devices such as crutches or a cane.  

The veteran stated that the area of greatest pain was the 
metatarsophalangeal joint of the left foot.  The examiner 
concluded that there was no gross neurologic deficit.  There 
was a mild callous formation at the medial aspects of the 
first metatarsophalangeal joints bilaterally.  

Left ankle range of motion was within normal limits.  The 
veteran complained of having pain on the extremes of left 
ankle range of motion.  The veteran's gait was normal if 
slow.  She did not walk with a limp and did not require 
assistance with normal walking.  

A left foot X-ray study revealed that the first and second 
intermetatarsal angles were increased by 17 degrees.  There 
were moderate degenerative changes at the first 
metatarsophalangeal joint.  The above, according to the 
examiner, was consistent with moderate to severe hallux 
abductovulgus formation.  The second metatarsal was markedly 
shortened.  There was flattening of the metatarsal heads.  
The joint spaces were slightly norrowed.  

The examiner opined that the veteran had moderate to severe 
structural hallux abductovalgus (bunion) formation 
bilaterally.  There were no malunions of bones in either 
foot.  The examiner indicated that the veteran's left foot 
disability was mild to moderate.  

The examiner based this opinion on the fact that the 
veteran's left and right feet were structurally very similar 
and, yet, the veteran had no complaints regarding the right 
foot.  

A March 2003 VA examination report revealed no lumbar spine 
tenderness or paraspinal spasm.  Examination of the left hip 
showed no swelling, fluid, heat, erythema, tenderness, 
crepitus or laxity.  Examination of the left knee revealed no 
swelling, fluid, heat or erythema.  There was mild crepitus.  
There was no subluxation, contracture, laxity or instability.  

Examination of the left ankle revealed no swelling, fluid, 
heat, or erythema.  There was moderate tenderness along the 
lateral malleolus and mild crepitus.  The examiner diagnosed 
chronic lumbosacral strain, left knee chondromalacia and 
ligament damage of the left hip and ankle.  

Upon X-ray study, however, the examiner indicated that there 
was no left ankle abnormality.  An X-ray study of the lumbar 
spine reflected osteoporosis and mild degenerative changes 
consistent with the veteran's age.  

In a December 2003 addendum to the foregoing examination 
report, the examiner opined that it was "less likely than 
not" that the veteran's back, left hip, left ankle and left 
knee disabilities were secondary to a left foot problem.  The 
examiner explained that radiologic findings reflected minimal 
clinical findings.  Also, the functional deficit of the left 
foot was mild.  


Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2003).  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

The veteran is not shown to be suffering from a left ankle 
disability.  Indeed, on March 2003 X-ray study, the left 
ankle was within normal limits.  In the absence of a present 
disability, service connection cannot be granted.  38 C.F.R. 
§§ 3.303, 3.310; Degmetich, supra.  As such, service 
connection a left ankle disability must be denied on a direct 
basis and as secondary to a left foot disability.  38 C.F.R. 
§§ 3.303, 3.310.  

With respect to the left knee, in March 2003, the VA examiner 
noted no swelling, fluid, heat, erythema, subluxation, 
contracture, laxity or instability.  There was mild crepitus.  
On X-ray study, only mild degenerative changes were observed.  

In December 2003, a VA examiner opined that examination of 
the veteran's left knee revealed minimal clinical findings.  
As well, he opined that the veteran's left knee disability 
was unrelated to a service-connected left foot disability.  
Based on this medical opinion, service connection for a left 
knee disability claimed as secondary to a service-connected 
left foot disability is denied.  38 C.F.R. § 3.310.

Further, with respect to the left knee, direct service 
connection cannot be granted.  38 C.F.R. § 3.303.  The 
veteran does not assert, and the evidence does not reveal, a 
nexus between any current left knee disability and service.  
In the absence of such a nexus, direct service connection 
must be denied.  Id.

Regarding the left hip, no swelling, fluid, heat, erythema, 
tenderness, crepitus, or laxity were seen on examination.  
Radiologic findings were said to be clinically minimal.  

In addition, in December 2003, a VA examiner explained that 
the veteran's left hip disability was unrelated to a service-
connected left foot disability.  Due to the lack of 
relationship between the veteran's left hip disability and a 
service-connected left foot disability service connection for 
a left hip disability cannot be granted on a secondary basis.  
38 C.F.R. § 3.310.  

Further, with respect to the left hip, direct service 
connection cannot be granted.  38 C.F.R. § 3.303.  The 
veteran does not assert, and the evidence does not reveal, a 
nexus between any current left hip disability and service.  
In the absence of such a nexus, service connection for a left 
hip disability on a direct basis must be denied.  Id.  

In March 2003, a VA examiner diagnosed chronic lumbosacral 
strain but asserted that osteoporosis and mild degenerative 
changes in the lumbosacral spine were consistent with the 
veteran's age.  A present disability is a prerequisite for 
the granting of service connection.  Degmetich, supra.  

In addition to a current disability, however, the evidence 
must reflect a nexus between that disability and service or 
between that disability and another service-connected 
disability.  38 C.F.R. §§ 3.303, 3.310.  

In the present instance, in December 2003, a VA examiner 
opined that the veteran's low back disability was unrelated 
to the service-connected left foot disability.  As such, 
service connection for a low back disability on a secondary 
basis is denied.  38 C.F.R. § 3.310.  

Furthermore, as the evidence does not reflect, and the 
veteran does not allege, a direct nexus between a low back 
disability and service, service connection for a low back 
disability on a direct basis is denied 38 C.F.R. § 3.303.

With respect to the foregoing issues, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant 
favorable decisions.  



Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected left foot disability and has 
been rated by the RO under the provisions of Diagnostic Code 
5280.  38 C.F.R. § 4.71a.  

Under this regulatory provision, a rating of 10 percent is 
warranted in the presence of severe unilateral hallux valgus 
if the extent of disability is equivalent to amputation of 
the great toe.  A 10 percent rating is also warranted for 
postoperative unilateral hallux valgus with resection of the 
metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  
10 percent is the maximum rating available under Diagnostic 
Code 5280.  Id.  As such, the veteran is already receiving 
the maximum evaluation permitted under this Diagnostic Code.  

Additionally, severe unilateral hallux rigidus is rated as 
severe hallux valgus.  38 C.F.R. § 4.71a, Diagnostic Code 
5281.  The veteran is not shown to be suffering from left 
foot hallux rigidus.  As such, evaluation under this 
diagnostic code is not warranted.  

A 10 percent rating is warranted for hammering of all toes of 
1 foot, without clawfoot.  38 C.F.R. § 4.71a, Diagnostic Code 
5282.  While hammertoes have been noted, it is unclear 
whether this symptom is relevant to all of the toes of the 
left foot.  In any event, as hammering of the toes has not 
been linked to the veteran's service-connected disability, an 
evaluation under Diagnostic Code 5282 is not for application.  

Diagnostic Code 5283 pertains to the malunion or noinunion of 
the tarsal or metatarsal bones.  38 C.F.R. § 4.71a.  On 
examination, no malunions or nonunions have been shown.  As 
such, an evaluation under this diagnostic code is not 
warranted.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.  Additional compensation under the above 
codes would overcompensate the veteran for her left foot 
disability.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 
259 (1994).  

In March 2001, no pain with movement, excess fatigability, 
incoordination or pain on left foot motion were noted.  
Moreover, the veteran's disability has been described as mild 
to moderate, she is able to ambulate normally, and it has 
been noted that she has attempted to exaggerate her 
symptomatology.  As such, any additional compensation is not 
warranted.  

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
(2004) whether or not raised by the veteran, as required by 
Schafrath.  However, the Board finds no basis on which to 
assign a higher disability evaluation in that the veteran 
manifests no separate and distinct symptoms of left foot 
disability not contemplated in the currently assigned 10 
percent rating permitted under the Schedule.



ORDER

An evaluation in excess of 10 percent for the service-
connected left foot disability is denied.  

Service connection for left ankle, left knee, left hip and 
back disabilities is denied both on a direct basis and as a 
result of the veteran's service-connected left foot 
disability.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of 
this decision
?	File with the Board a motion to vacate this 
decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by 
submitting new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
45
97
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pag
e 2




